EVERETT, Chief Judge
(concurring in the result):
I join fully in Judge Sullivan’s analysis, except that I have some question as to whether the challenged evidence was “directly relating to” the offenses of which Mullens was found guilty within the meaning of RCM 1001(b)(4), Manual for Courts-Martial, United States, 1984. However, even assuming that admission of this evidence was error, I agree fully with Chief Judge Holdaway in the court below that, in view of the substantial reduction in sentence that has already taken place, this error cannot have prejudiced appellant as to his sentence.